Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Examiner’s Reasons for Allowance action is in response to the filing of 6/18/2021. Claims 1-20 are presently pending in the application and have been considered as follows.

Response to Arguments
Applicant’s arguments filed on 6/18/2021 have been fully considered and are persuasive.  The rejection of claims 1-20 has been withdrawn.

Allowable Subject Matter
Terminal Disclaimer submitted on 6/18/2021 has been reviewed and accepted.
Claims 1-20 are allowed over the prior art of record.  The following is an examiner's statement of reasons for allowance:

Prior art of record teaches the following:
Barnhill, JR. (US 2009/0132698 A1) teaches embodiments of a method and system for automatically installing and managing consumer devices in a home network environment are described. A system implements automated configuration and maintenance of devices and their peripherals that connect to the home network, in particular the establishment of a distributed system that serves as a service platform which facilitates automated discovery and initial and ongoing deployment of a home networks and the devices that may interact with or connect to their network automatically or through manual means. An embodiment is directed to a distributed system and method for facilitated automatic configuration, maintenance, and diagnostics of a local area network that in parallel provides for the interoperability of connected intelligent independent computing devices using physical layer, network layer and application layer programmatic interfaces. This distributed system provides a generalized aggregated interface that is a programmatic resource for representing a continuous and historic reference of a local network and connected devices. 
Spurgat et al. (US 2002/0173273 A1) teaches a wireless communication system and in particular to a wireless communication system for digital audio players that provides for increased functionality, such as communication, interaction and synchronization between a computing platform and various mobile, portable or fixed digital audio players, as well as providing a communication link between the various digital audio players themselves. The computing platform may act, for example, through a wireless network or wireless communication platform, to control the digital audio players; to act as a cache of digital audio data for the digital audio players; as well as provide a gateway to the Internet to enable the digital audio players to access additional digital audio content and other information. The computing platform may also be used to automatically update digital audio content on the digital audio players; synchronize digital audio content and playlists between digital audio players; and automatically continue a particular playlist as the user moves from one digital audio player to another.
Ramsay et al. (US 2010/0299639 A1) teaches described herein are systems and methods for managing the operation of networked media playback devices. One embodiment includes Graphical User Interface for coordinating playback of media via one or more networked wireless speaker devices. In particular, a user is able to "drag and drop" audio tracks to icons that are respectively indicative of one or more networked wireless speaker devices, thereby to affect playback of those audio tracks via those speaker devices.
McKee Cooper et al. (US 2006/0062398 A1) teaches a downsampled adaptive filter is used to find the impulse response of a home theater system. Downsampling yields higher maximum measurable distance for given filter length. By using a Least-Mean-Square (LMS) adaptive filter, almost anything can be used as the source noise. While downsampling may decrease the resolution of the distance measurement, Adaptive Filtering allows a much broader range of test signals, as opposed to MLS (Maximum Length Sequence) in which the test signal defines the technique (a pseudo-random Maximum Length Sequence.)  
Yoon et al. (US 2011/0150228 A1) teaches an audio apparatus, an audio signal transmission method, and an audio system are provided. The audio signal transmission method includes: wirelessly receiving an audio signal from a first external device; converting the received audio signal into audio signals of multi-channels; and wirelessly transmitting an audio signal of at least one of the multi-channels to at least one of second external devices. Therefore, the audio apparatus wirelessly communicates with a plurality of external devices, and thus a user can connect an audio device to an external device without using wired cables. 
However, prior art is silent on "receiving an indication to add a first playback device to a playback system, wherein the playback system comprises a group of playback devices comprising at least a second playback device, and wherein the group of playback devices comprises a group name; determining whether the first playback device is (i) configurable to play audio content in synchrony with the group of playback devices and (ii) within a threshold proximity of at least one playback device of the group of playback devices, wherein the threshold proximity is suitable for playing audio content with the at least one playback device of the group of playback devices; and in response to determining that the first playback device is configurable to play audio content in synchrony with the group of playback devices and within the threshold proximity of the at least one playback device of the group of playback devices, (i) adding the first playback device to the group of playback devices, and (ii) configuring the first playback device to play audio content in synchrony with the group of playback devices", in combination with all other claim limitations, as it has been recited in independent claims 1 and 11.  
All other dependent claims are allowable as they depend on an allowable independent claim.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIZBETH TORRES-DIAZ whose telephone number is (571)272-1787.  The examiner can normally be reached on 9:00a-4:30p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr, can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIZBETH TORRES-DIAZ/Examiner, Art Unit 2495                                                                                                                                                                                                        
/June 30, 2021/
/ltd/